NO. 07-03-0435-CR

                             IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                      PANEL A

                                 DECEMBER 14, 2004

                          ______________________________


                          HORACIO MORALES, APPELLANT

                                          V.

                          THE STATE OF TEXAS, APPELLEE


                        _________________________________

                FROM THE 242ND DISTRICT COURT OF HALE COUNTY;

                   NO. B13938-0101; HONORABLE ED SELF, JUDGE

                         _______________________________

Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.


                              MEMORANDUM OPINION


          Appellant Horacio Morales appeals from a judgment revoking his community

supervision and imposing sentence pursuant to conviction for possession of a controlled

substance (cocaine) in an amount of one or more grams but less than four grams. We

affirm.
       In accordance with a plea bargain, appellant entered a plea of guilty to a charge of

possession of a controlled substance. The judge of the 242nd District Court of Hale County

found that the evidence substantiated appellant’s guilt, accepted the guilty plea, found

appellant guilty, and sentenced appellant to confinement for two years and a fine of $1,000.

The confinement portion of the sentence was suspended and appellant was placed on

community supervision for five years.


       The State filed a motion to revoke appellant’s community supervision which was

heard on October 13, 2003. Appellant pled not true to the violations alleged as the basis

for the motion. After hearing testimony from appellant’s community supervisor officer, the

trial court found that appellant had violated terms of his probation, revoked the order

placing appellant on community supervision, and ordered that appellant serve the two- year

confinement portion of his sentence in the Institutional Division of the Texas Department

of Criminal Justice.


       Counsel for appellant has filed a Motion to Withdraw and a Brief in Support thereof.

In support of the motion to withdraw, counsel has certified that, in compliance with Anders

v. California, 386 U.S. 738, 744-745, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), the record has

been diligently reviewed and that, in the opinion of counsel, the record reflects no reversible

error or grounds upon which a non-frivolous appeal can arguably be predicated. Counsel

thus concludes that the appeal is frivolous.


       In reaching the conclusion that the appeal is frivolous, counsel identifies one

possible issue. That issue is based on whether there was legally and factually sufficient


                                               -2-
evidence for the trial court to find that appellant violated the terms of his community

supervision. However, after referencing, analyzing and discussing the record of the trial,

counsel has discussed why, under the controlling authorities, there is no arguably

reversible error in the trial court’s judgment. See High v. State, 573 S.W.2d 807, 813

(Tex.Crim.App. 1978).


       Counsel has attached exhibits showing that a copy of the Anders brief and Motion

to Withdraw have been forwarded to appellant, and that counsel has appropriately advised

appellant of appellant’s right to review the record and file a pro se response to counsel’s

motion and brief. Appellant did not file a response.


       We have made an independent examination of the record to determine whether

there are any arguable grounds for appeal. See Penson v. Ohio, 488 U.S. 75, 80, 109
S. Ct. 346, 102 L. Ed. 2d 300 (1988); Stafford v. State, 813 S.W.2d 503, 511 (Tex.Crim.App.

1991). We have found no such grounds. We agree that the appeal is frivolous.


       Accordingly, counsel’s Motion to Withdraw is granted. The judgment of the trial

court is affirmed.




                                                  Phil Johnson
                                                  Chief Justice


Do not publish.




                                            -3-